Opinion by
Cline, J.
The goods were invoiced as “Russian Bristles.” They were in small paper-covered packages upon which appeared the legend “Origin Siberia IT. S. S. R.” and the wooden cases in which they were packed were marked “Made in Russia.” It was held that the paper packages were the immediate containers of the bristles and that the marking was sufficient to indicate the country of origin. Abstracts 40290 and 41274 followed. The protest was therefore sustained. Kraft v. United States (22 C. C. P. A. 111, T. D. 47103) cited.